In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-905V
                                   Filed: November 13, 2015
                                          Unpublished

****************************
SHABNAM RANJBAR,                      *
                                      *
                  Petitioner,         *     Ruling on Entitlement; Concession;
                                      *     Influenza;
                                      *     Shoulder Injury (“SIRVA”);
SECRETARY OF HEALTH                   *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                   *
                                      *
                  Respondent.         *
                                      *
****************************
Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Douglass Ross, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On August 20, 2015, Petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she experienced a left shoulder
injury as a result of her October 1, 2012 influenza vaccination. Petition at 1-2. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On November 13, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that petitioner suffered a non-
Table injury of SIRVA [Shoulder Injury Related to Vaccine Administration] and that the
preponderance of the medical evidence indicates that the injury was causally related to
the flu vaccination she received on October 1, 2012.” Id. at 3. Respondent further


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
agrees that there is no other identifiable cause for petitioner’s SIRVA and that she
suffered the residual effects of her SIRVA for more than six months. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master